Citation Nr: 0836569	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-11 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1981 to July 1984 and from May 1986 to May 2003.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, granted service connection for a low 
back disability, rated 40 percent, effective June 1, 2003.  
In October 2004, a hearing was held before a Decision Review 
Officer (DRO) at the RO.  A transcript of the hearing is 
associated with the veteran's claims file.  

In April 2003 and December 2004, the veteran underwent 
surgery for his low back disability; a December 2003 rating 
decision assigned a temporary total (100%) convalescent 
rating for the low back disability effective from June 1, 
2003 (the day following the date of the veteran's separation 
from service) through June 30, 2003, and a January 2005 
rating decision assigned such rating from December 6, 2004 
through January 31, 2005.  The rating for the low back 
disability during the periods when it was rated totally 
disabling is not in dispute, and not at issue herein.

It is also noteworthy that an interim (December 2006) rating 
decision granted service connection (and assigned a separate 
10 percent rating) for neurological impairment (radiculopathy 
of the right lower extremity) secondary to the low back 
disability.  The veteran has not expressed disagreement with 
that rating, and it is not before the Board.

The matter of entitlement to an extraschedular increased 
rating for the veteran's low back disability is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.  





FINDING OF FACT

At no time during the appeal period was the veteran's 
service-connected low back disability manifested by 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes of 6 weeks or more in the past 12 
months.


CONCLUSION OF LAW

A schedular rating in excess of 40 percent is not warranted 
for the veteran's service-connected low back disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes (Code) 5286, 5289, 5292, 5293, 5295 (as in 
effect prior to September 26, 2003); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Codes 5235-5243 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).
As the rating decision on appeal granted service connection, 
assigned a disability rating and an effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2003 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating, and February 2005, December 2006, August 2007, and 
November 2007 supplemental SOCs readjudicated the matter 
after the appellant responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The veteran has had ample 
opportunity to respond/supplement the record.  He has not 
alleged that notice in this matter was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in November 2004, April 2006, and June 2007.  
The veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The veteran's STRs reveal that during service he experienced 
low back pain and underwent surgery for a lumbosacral fusion 
and laminectomy in November 2002.  His claim seeking service 
connection for residuals of the surgery was received in 
January 2003 (while he was still on active duty).

Treatment records from William Beaumont Army Medical Center 
(WBAMC) show that in April 2003, due to ongoing low back pain 
and right lower extremity pain, the veteran underwent surgery 
to remove symptomatic hardware from a previous  laminectomy 
and for intertransverse fusion at L3-S1 as a revision 
operation.  In March 2004 and June 2004, the veteran 
complained of continuous back pain, which worsened with 
activity and flared about one week per month.  He took 
narcotic medication and Valium for burning low back pain.  On 
physical examination, his wounds were well-healed and his 
scar was not hypertropic; lumbar spondylosis was assessed.  
In December 2004, because of his continuing back pain with 
burning and stabbing pains, the veteran had surgery to remove 
spinal instrumentation at L3-S1.  

VA outpatient treatment records reflect that the veteran has 
been receiving periodic treatment for his low back disability 
since November 2003, and received physical therapy in 2005; 
degenerative joint disease (DJD) and lumbar radiculopathy 
have been assessed.  A January 2004 MRI of the lumbar spine 
showed disc desiccation from L4-S1, and mild annular broad-
based disc bulges at L1-L2, L4-L5, and L5-S1 without evidence 
of neural foramina encroachment or nerve root impingement.  
In April 2005, severe DJD of the spine and arthritis of the 
joints was noted.  On physical examination, there were no 
abnormal curvatures or tenderness, but there was moderate 
stiffness and pain with flexion and extension of the lumbar 
spine.  In November 2007, it was noted that the veteran still 
had low back pain down to his right leg, and that he was 
walking with a cane and using OxyContin for pain.

On November 2004 VA examination, the veteran complained of 
constant burning/ sharp pain in his low back; it radiated to 
the mid-back and was described as moderate to severe in 
intensity.  He stated there was associated stiffness, but 
denied weakness.  He also stated that during acute flare-ups, 
he had some limitation of motion.  He did not wear a back 
brace, nor did he use a cane or crutches for walking.  On 
physical examination of the lumbar spine, the examiner noted 
well-healed scars with no tenderness or abnormality.  There 
was also no evidence of muscle spasms.  Lumbar spine ranges 
of motion were: 0 to 35 degrees forward flexion with pain 
starting at 30 degrees and ending at 10 degrees, 0 to 25 
degrees forward flexion after repetitive motion, 0 to 10 
degrees backward extension, 0 to 15 degrees left lateral 
flexion, 0 to 15 degrees right lateral flexion, 0 to 30 
degrees left lateral rotation, and 0 to 30 degrees right 
lateral rotation.  The examiner estimated that during acute 
flare-ups, there was a 60 percent limitation of motion 
secondary to pain, but noted also that part of the limitation 
was secondary to the veteran's fusion procedures.  

In a June 2005 letter, the veteran's physician from WBAMC, 
Dr. K.L.K., stated that the veteran continued to experience 
significant back pain for which he is on long-term narcotic 
medication.  Under a regime of OxyContin and Percocet, he was 
able to work and remain a viable member of the community.  
She noted that he would need long-term narcotic pain 
medication to remain as functional as possible.  

In a March 2006 letter, the veteran's current physician at 
WBAMC, Dr. R.J.T., stated that the veteran has severe 
disabling axial back pain with muscle spasm bilaterally at 
the lumbosacral junction.  He has limited range of motion 
after fusion attempt and pseudoarthrosis at L3-S1, and 
neuropathic burning pain in his right sciatic distribution.  
Dr. R.J.T. also noted that though the veteran works full 
time, he is prescribed daily medication for pain control and 
sleeping.

On April 2006 VA examination, the veteran described severe, 
constant pain across his low back, radiating to the right 
buttock and down to the posterior region of that leg.  He 
stated that the pain was not improving, but only getting 
worse without any stressors.  He also stated that, most 
times, he wore a back brace.  During periods of flare-ups, he 
experienced severe low back pain that limited his motion and 
generated stiffness and weakness along his low back.  The 
veteran reported that he could only walk one block with 
severe pains in his low back, and could only stand about less 
than 5 minutes.  His daily activities and job were severely 
affected by his low back disability, and he had been severely 
incapacitated since his last surgery and had not worked most 
of the time during the last 12 months.  On physical 
examination of the lumbosacral spine, severe spasms were 
noted.  Lumbar spine ranges of motion were 0 to 15 degrees 
forward flexion with severe pains at 15 degrees.  Backward 
extension was severely limited, left lateral flexion was 0 to 
15 degrees, right lateral flexion was 0 to 15 degrees, right 
lateral rotation was 10 to 15 degrees, and left lateral 
rotation was 10 to 15 degrees with severe pain and limitation 
of motion.  

On June 2007 VA examination, the veteran described persistent 
low back pain which radiated into the right lower extremity.  
He also had intermittent, lancinating episodes of low back 
pain that could be very disabling and occasionally resulted 
in a fall.  He stated that any activity precipitated the back 
pain and, oftentimes, it occurred spontaneously without 
provocation.  Walking, prolonged standing, prolonged sitting, 
and even lying still resulted in increasing pain.  He stated 
he could walk approximately 100 feet before requiring rest, 
and that he used a cane when walking in public and a walker 
at home.  He also used a back brace when up and about.  The 
veteran reported losing approximately 3 months at work in the 
past year, and that at least one of these episodes was 
ordered by a physician because of severe back pain that 
lasted approximately one month.  On physical examination, 
there was a well-healed scar with no adhesions, puckering, 
keloid formation, or abnormalities.  Severe spasm of the 
lumbar spine with minimal movement in the lumbar area was 
noted.  Lumbar spine ranges of motion were: 0 to 15 degrees 
extension, 15 degrees forward flexion at which time he 
complained of severe pain, 0 to 15 degrees left lateral 
flexion, 0 to 15 degrees right lateral flexion, 10 degrees 
right lateral rotation, and 15 degrees left lateral rotation.  
A June 2007 MRI of the lumbar spine showed wide patency to 
the canal with no focal disc pathology.  

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

At the outset, it is noteworthy that the portion of the 
Rating Schedule pertaining to evaluation of disabilities of 
the spine was amended during the pendency of this appeal.  
From their effective date, the veteran is entitled to a 
rating under the revised criteria (if such are found more 
favorable).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under Code 5295, limitation 
of motion of the lumbar spine was evaluated under Code 5292, 
and intervertebral disc syndrome was evaluated under Code 
5293.  A 40 percent (maximum) rating was warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 40 
percent (maximum) rating if it was severe.  Ankylosis of the 
lumbar spine warranted a 40 percent rating, if favorable; and 
a 50 percent rating, if unfavorable.  38 C.F.R. § 4.71a, Code 
5292, 5286 (2003).  [As complete bony fixation of the spine 
is not shown, Code 5289 does not apply.]

Under the criteria in effect prior to September 26, 2003, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 (combined rating tables) 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  38 C.F.R. § 4.71a, Code 
5293 (2003).

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 
(2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40. With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

Under the criteria effective September 26, 2003, lumbosacral 
strain and arthritis of the spine are rated under the General 
Rating Formula for Rating Diseases and Injuries of the Spine 
(General Rating Formula, outlined below), and intervertebral 
disc syndrome is rated under the General Rating Formula or 
based on incapacitating episodes, whichever is more favorable 
to the veteran.  38 C.F.R. § 4.71a, Codes 5237, 5242 and 5243 
(2007).

Under the General Rating Formula, effective September 26, 
2003, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply: A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.  Notes 
following the General Rating Formula criteria provide (in 
pertinent part): Neurological abnormalities are to be rated 
separately under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a.

The veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.

The veteran's low back disability is already at the maximum 
schedular rating (40 percent) under Codes 5295 and 5292.  
While he has had fusion of the lower segments of the lumbar 
spine (and consequently, that portion of the spine is 
ankylosed, such pathology also warrants the 40 percent rating 
that is assigned.  Nothing in the record suggests there is 
unfavorable ankylosis, so as to warrant a 50 percent rating 
under Code 5286.  And as complete bony fixation of the spine 
is not shown, Code 5289 is not for consideration.  As for 
rating under Code 5293, the evidence of record does not show 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Although the veteran 
stated in 2006 that he was "severely incapacitated" after 
his last operation, he did not indicate that he had been 
placed on bed rest by a physician.  Likewise, in 2007, when 
he reported losing approximately 3 months at work, and that 
at least one such episode (i.e., of time off from work) was 
ordered by a physician, he did not also indicate that the 
physician's order included bed rest.  The medical evidence of 
record does not show that bed rest for low back disability 
was ordered by a physician for any period of time under 
consideration.  Therefore, a rating based on incapacitating 
episodes is not indicated, and a rating in excess of 40 
percent under Code 5293 is not warranted.  

Code 5293 also provides that the veteran may be rated based 
on a combination of orthopedic and neurological symptoms.  
The Board notes that a December 2006 rating decision granted 
service connection for right leg radiculopathy, rated 10 
percent, effective November 2, 2004 (when such disability was 
first diagnosed).  As was noted above, the veteran has not 
appealed that rating.  No other separately ratable 
neurological symptoms have been clinically identified..  
Under the revised (General Rating Formula) criteria, a rating 
in excess of 40 percent would be warranted if there was 
unfavorable or favorable ankylosis of the entire 
thoracolumbar spine.  While the lower segments of the lumbar 
spine have been fused, ankylosis of the entire thoracolumbar 
spine is not shown.  The criteria for rating intervertebral 
disc syndrome have been renumbered (now Code 5243).  They 
provide for rating based on incapacitating episodes (criteria 
essentially unchanged from those in effect prior to September 
26, 2003) and again, as incapacitating episodes are not 
shown, a rating on such basis is not warranted.

Finally, consideration must be given as to whether the 
surgical scars warrant a separate compensable rating.  
38 C.F.R. § 4.118, Codes 7801-7805.  The laminectomy and 
revision scars have never during the appeal period been 
described as painful on examination, and are described as 
well-healed, with no tenderness, adhesion, or abnormality.

On close review of the entire record the Board found no 
distinct period during which the schedular criteria for a 
higher (in excess of 40 percent) rating were met.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
considered the evidentiary rule requiring that reasonable 
doubt be resolved in a claimant's favor.  As the 
preponderance of the evidence is against this claim, that 
rule does not apply.


ORDER

A schedular rating in excess of 40 percent for a low back 
disability is denied.


REMAND

The statutory and regulatory provisions specify that in 
exceptional cases where schedular evaluations are found to be 
inadequate, an extraschedular evaluation may be authorized if 
certain criteria are met.  The governing norm in these 
exceptional cases is objective evidence in the record of 
'marked' interference with employment or frequent 
hospitalizations.  38 C.F.R. § 3.321(b).
Although the veteran's low back disability is not shown to 
such as to warrant a schedular rating in excess of 40 
percent, the record raises a question as to whether referral 
of the matter for extraschedular consideration is indicated.  
Specifically, during his April 2006 VA examination, the 
veteran indicated his daily activities and job were severely 
affected by his low back disability, noting that he had been 
severely incapacitated after his last surgery (in December 
2004), and had not worked for most of the last 12 months.  
During his June 2007 VA examination, the veteran reported 
missing approximately 3 months of work in the past year due 
to his low back disability.  These reports suggest an impact 
on employment greater than reflected by symptoms found on 
examinations.  Additional development is necessary to obtain 
a clear picture of the impact the veteran's low back 
disability has on his employment.  [Notably, he was 
previously assigned temporary total convalescent ratings for 
his low back disability from June 1, 2003 until July 1, 2003, 
and from December 6, 2004 until February 1, 2005, and these 
periods of time are not for consideration.]  

The veteran is advised that 38 C.F.R. § 3.158(a) provides 
that where evidence (to include information and releases 
necessary to secure evidence) requested in connection with an 
original claim is not received within 1 year after the date 
of request, the claim will be considered abandoned.

Accordingly, the case is REMANDED for the following:

1.  The RO should notify the veteran as to 
what types of evidence would substantiate 
a determination that referral for 
extraschedular consideration is indicated, 
and arrange for development to assess the 
impact the veteran's low back disability 
has had on his employment.  Specifically, 
it should be determined (by contacting the 
veteran's employer(s) for the information) 
how many days he missed from work annually 
from June 2003 to present (and the noted 
reasons for any missed days).  The veteran 
must assist in this matter by providing 
any releases necessary to obtain his 
employment records. The veteran should 
also be advised to submit any additional 
evidence he may have of factors warranting 
extraschedular consideration.   

2.  The RO should then adjudicate the 
matter of whether the claim for an 
increased rating for low back disability 
should be referred for extraschedular 
consideration.  If the determination is 
favorable to the veteran, the RO should 
proceed with the referral.  If the 
determination is adverse, the RO should so 
advise the veteran and, if he expresses 
disagreement, issue an appropriate SOC in 
the matter.  If he then submits a timely 
substantive appeal in the matter, it 
should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This matter must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


